 POTTSVILLE COMMUNITY HOTEL CO., INC463It has been found that the Respondent on May 8, 1961,discriminatorily dischargedthe employees whose names areset forth in Appendix B. I will recommendthat theRespondentbe required to offer all of themexceptCarr and Hackleton22 immediateand full reinstatementto their former or substantially equivalentpositions,withoutprejudiceto theirseniorityor other rightsand make them whole for any loss ofpay suffered as a result of the discrimination againstthem by paymentto them of asum of money equalto the amount they would have earned from thedateof theirapplication for reinstatement 23 tothe date of Respondent'soffer of reinstatement,less net interim earnings, to be computed on a quarterly basis in themanner estab-lished bythe Boardin F.W. Woolworth Company,90 NLRB 289. Actualearningsin anyparticular quartershall have no effect uponthe backpay liability for anyothersuch period. It willalso be recommendedthat theRespondent preserve andmake available to the Board,upon request,payrolland other records to facilitatethe computationof the backpay due.As the unfair laborpractices committed by the Respondent are of a characterstriking at the root of employee rights safeguardedby the Act, it will be recom-mended that the Respondent cease and desist from infringing in any manner uponthe rights guaranteed in Section7 of the Act.Upon the basis of the foregoing findings of fact and upon the entire record in thecase, I adopt the following:CONCLUSIONS OF LAW1.The Unionis a labor organization within the meaning of.theAct.2.By discriminating in regard to the hire and tenure of the employees listed inAppendix B, the Respondent has engaged in unfair labor practices within the meaningof Section 8 (a) (3) and(1) of the Act.3.The aforesaid unfair labor practices are unfairlaborpractices affecting com-merce within the meaning of Section 2(6) and(7) of the Act.[Recommendations omitted from publication.]22As to Carr and Hackleton,see footnote 23.23As the claimants were on strike when discharged,they are entitled to backpay onlyfrom the date thatthey validlyapplied for reinstatementI find that suchdate for allthe claimants,except Carrand Hackleton,was May 26, 1961, whenthe Respondent re-ceived a letter from counsel for the Union unconditionally requesting reinstatement ofall the claimants,except Carrand Hackleton.As for Hackleton,there was no evidencethat he hasas yet appliedfor reinstatement.Accordingly,he must be deemed tobe stillon strike,and hisrightto reinstatementand backpaywill run fromthe date that hemakes such application.As for Carr,as alreadynoted,he testifiedthat if he hadnot beendischargedon May 8, hewould have quit, in anyevent, on May 12. It followsthat evenIf he shouldhereafter apply for reinstatement,he would notbe entitled thereto or to anybackpay, byreason of his discriminatory discharge.Pottsville Community Hotel Co.,Inc.andBartenders,Hotel andRestaurant Employees Union,Local391, AFL-CIO.Case No.4-CA-2394.March 21, 1963DECISION AND ORDEROn November 30, 1961, Trial Examiner James V. Constantine is-suedhis Intermediate Report in the above-entitled proceeding, findingthat the Respondent had engaged in andis engagingin the unfairlabor practices alleged in the complaintand recommending_ that hecease and desist therefrom and take certain affirmative action, asset forth in the Intermediate Report attached hereto.Thereafter,the Respondent filed exceptions to the Intermediate Report and136 NLRB No. 43. 464DECISIONS OF NATIONAL LABOR RELATIONS BOARDa supporting brief.The General Counsel filed exceptions to part ofthe Intermediate Report and a supporting argument.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Members Rodgers, Fanning, and Brown].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed. Therulingsare hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and briefs, and the entire record inthis proceeding, and hereby adopts the findings, conclusions, and rec-ommendations of the Trial Examiner.'ORDERUpon the entire record in this case and pursuant to Section 10(c)of the National Labor Relations Act, as amended, the National LaborRelationsBoard hereby orders that the Respondent, Pottsville Com-munity Hotel Co., Inc., Pottsville, Pennsylvania, its officers,agents,successors,and assigns,shall :1.Cease and desist from :(a) Interrogating employees concerning their union membershipor activities in a manner constituting interference, restraint, or co-ercion within the meaning of Section 8 (a) (1) of the Act.(b)Using coercive statements to induce employees to refrain fromjoining, or to vote against Bartenders, Hotel and Restaurant Em-ployees Union, Local 391, AFL-CIO, or any other labor organization.(c)Threatening employees with loss of employment if, they join,maintain membership in, or vote for, the aforementioned or any otherlabor organization.(d)Promising employees benefits to refuse to join, or withdrawmembership from, or to support or assist, the aforementioned or anyother labor organization.(e)Engaging in surveillance of its employees' union or concertedactivities.(f) In any other manner interfering with, restraining, or coercingits employees in the exercise of their right to self-organization, to joinor assist the aforementioned or any other labor organization, to bar-gaincollectively through representatives of their own choosing, andto engage in other concerted activities for the purpose of collectivebargaining or other mutual aid or protection, or to refrain from en-gaging insuch activities, except to the extent that such right may beaffected by an agreement requiring membership in a labor organiza-The Trial Examiner found that Ronald Warfel,the son of Respondent'smanager, hadengaged in unlawful surveillance.The General Counsel excepted to the Trial Examiner'sfailure to find that the conduct of Mr. and Mrs. Warfel and Steve Prokop also constitutedsurveillance.As the remedy would be the same in any event, we find it unnecessary topass upon this point POTTSVILLE COMMUNITY HOTEL CO., INC.465tion as a condition of employment, as authorized by Section 8 (a) (3)of the Act, as modified by the Labor-Management Reporting and Dis-closure Act of 1959.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Post at its place of business in Pottsville, Pennsylvania, copiesof the notice attached hereto marked "Appendix." s Copies of suchnotice, to be furnished by the Regional Director for the Fourth Region,shall, after being duly signed by the Respondent's representative, beposted by Respondent immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter, in conspicuousplaces, including all places where notices to its employees are cus-tomarily posted.Reasonable steps shall be taken by the Respondentto insurethat said notices are not altered, defaced, or covered by anyother material.(b)Notify the Regional Director for the FourthRegion, inwriting,within 10 days from the date of this Order, what steps have been takento comply herewith.2In the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words"Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals,Enforcing an Order."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify you that :WE WILL NOT interrogate employees concerning their unionmembership, activities, or desires in a manner constituting inter-ference, restraint, or coercion in violation of Section 8(a) (1) ofthe Act.WE WILL NOT use coercive statements to induce employees to re-frain from joining, or to vote against, Bartenders, Hotel andRestaurant Employees Union, Local 391, AFL-CIO, or any otherlabor organization.WE WILL NOT warn or threaten our employees with loss of em-ployment if they join, maintain membership in, or vote for, theaforementioned or any other labor organization.WE WILL NOT promise our employees benefits to refuse to join,or withdraw membership from, or to support or assist, the afore-mentioned or any other labor organization.WE WILL NOT engage in surveillance of our employees' union orconcerted activities.WE WILL NOT in any other manner interfere with, restrain, orcoerce our employees in the exercise of their rights guaranteed in 466DECISIONS OF NATIONAL LABOR RELATIONS BOARDSection 7 of the Act, to engage in self-organization, to form labororganizations, to join or assist the aforementioned or any otherlabor organization, to bargain collectively through representa-tives of their own choosing, to engage in concerted activities forpurposes of collective bargaining or other mutual aid or protec-tion, or to refrain from any or all such activities, except to theextent that such right may be affected by an agreement requiringmembership in a labor organization as a condition of employment,as authorized in Section 8 (a) (3) of the Act, as amended.All our employees are free to become, remain, or refrain from be-coming or remaining members of the aforementioned or any otherlabor organization.POTTSVILLE COMMUNITYHOTELCo.,INe.,Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any othermaterial.Employees may communicate directly with the Board's RegionalOffice, 1700 Bankers Securities Building, Walnut and Juniper Streets,Philadelphia 7, Pennsylvania, Telephone Number Pennypacker 5-2612, if they have any question concerning this notice or compliancewith its provisions.INTERMEDIATE REPORT ANDRECOMMENDED ORDEKSTATEMENT OF THE CASEUpon a charge and an amended charge filed by Bartenders,Hotel and RestaurantEmployees Union, Local 391, AFL-CIO, hereincalledLocal 391, the GeneralCounsel of the NationalLabor Relations Board,by the ActingRegional Director forthe FourthRegion(Philadelphia,Pennsylvania),issued his complaint,dated Sep-tember 1, 1961,against Pottsville Community Hotel Co.,Inc., herein called the Re-spondent.With respectto the unfair labor practices,the complaint,as amended atthe hearing,alleges, in substance,that Respondent engaged in conduct violative ofSection 8(a)(1) of the NationalLaborRelations Act, herein called the Act. In itsanswer,as amended at the hearing, Respondent admits certain facts but denies all ofthe alleged unfair labor practices.Pursuant to due notice,a hearing was held before me at Pottsville,Pennsylvania,on October16 and 17,1961.All partieswere represented at and participated in thehearing, and were givenfull opportunity to beheard,to examine and cross-examinewitnesses, to presentoral argument,and to file briefs.At the close of the hearing,all parties waived oralargument.Briefs have been received from the General Coun-sel and the Respondent.At the hearing,and before any evidence was received,Respondent moved to dis-miss the complaint on several grounds.I denied this motion.However, on oneground,I expressed my concern upon the effect of the withdrawal of part of thecharge.It involvesthe questionof whetheran operative charge existed to supportindependent,as distinguishedfrom derivative,8(a)(1) violationsadded by amend-ment after the originalcharge,which contained only an 8(a)(3) and a derivative8(a)(1) violation,had been"withdrawn"as to the 8(a)(3) aspect.SeeNew YorkShippingAssociation,etc.,112 NLRB 1047.While theissue is close,I am not con-vinced thatNew York ShippingAssociationis controlling.Accordingly,I adhere tothe ruling made at the hearing.At the hearingI allowed a motion,over objection, toamend the complaint, to include an allegation of surveillance. POTTSVILLE COMMUNITY HOTEL CO., INC.467Upon the entire record in the case, including admissions in the answers and thestipulations of the parties, and from my observations of the witnesses, I makethe following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTRespondent, a Delaware corporation, is engaged in the business of operating theNecho-Allen Hotel at Pottsville, Pennsylvania.During the year preceding Septem-ber 1, 1961, Respondent received in excess of $500,000, in gross revenue from suchoperation, and received goods valued at approximately $38,000 from points locatedoutside of Pennsylvania.A majority of the guests or customers were transients whostayed at said hotel for periods of less than 30 days.I find that Respondent is engaged in commerce within the meaning of the Act.I further find that it would effectuate the policies of the Act to assert jurisdiction overRespondent in this proceeding.Continental Hotel,133 NLRB 1694.II.THE LABOR ORGANIZATION INVOLVEDBartenders, Hotel and Restaurant Employees Union, Local 391, AFL-CIO, is alabor organization within the meaning of Section 2(5) of the Act.III.THEALLEGED UNFAIR LABOR PRACTICESThe complaint alleges violations of Section8(a) (1) ofthe Act in that Respondent(a) threatened employees with reprisals if they belonged to or adhered to Local 391;(b) interrogated employees concerning their union membership, activities, and de-sires; (c) promised employees economic and other benefits if they refrained frombecoming or remaining members of Local 391; and (d) engaged in surveillance ofmeetings and activities of Local 391 or other concerted activities of its employees, andthat by the foregoing conduct Respondent engaged inand is engagingin unfair laborpractices within the meaning of Section (8) (a) (1) and affecting commerce within themeaning of Section 2(6) and (7) of the Act.Much of the testimony adduced by the General Counsel was disputed.In gen-eral, I have credited the GeneralCounsel's witnesses.In many instancesI have ex-pressly stated that I resolved conflicts in the testimony. In all otherinstancesfindingsof fact are based on my crediting testimony supporting such findings, although I havenot recited the contrary testimony which I did not credit.On some issues I havecreditedsomeof the Respondent's witnesses in part.A. Respondent's activities in connection with the organizationalcampaign of Local 391Late in 1960, or early in 1961, Local 391 beganto organizeRespondent's employees.On January 18, Harold Warfel, Respondent'smanager,called Francis Cerullo, abanquet waiter at the Necho-Allen Hotel, into his office.Warfel observed that"union organizing was going on and somebody was passing these cards around."Thereupon Warfel held up a card and asked Cerullo if he was "passing these cardsaround."Cerullo denied this because he could not read the card from where he was.'Warfel admits asking Cerullo whether the latter circulated cards among the em-ployees, but he testified that he also told Cerullo not to organize on company time .2Later that same day Cerullo was again called to the office by Warfel.Warfel thenaccused Cerullo of lying about not passing out union cards and Warfel claimed hehad half a dozen women to swear that he did.Warfel also said that if Cerullo wasdissatisfied he should have complained to the former and it would have been"straightened out."Warfel also discharged Cerullo as of the next day, allegedlybecause he lied about not distributing the cards.About a week later Cerullo was rehired by Respondent on the advice of counsel.On that day, Warfel called Cerullo to his office.Warfel said he had a position forHowever, in his testimony, Cerullo admitted he solicited union membership.There is evidence that Respondent had a rule against union activity on companytime.I find that such rule was not called to the attention of the employees until shortlybefore the election mentioned hereafter. I also find that, if such rule existed, it was notenforced, because the Hotel `Yorkers Association was permitted to hold its meetings dur-ing working time on the permises of the Necho-Allen Hotel.There is evidence In therecord that the Association, an independent union, at all times material had a contractualrelationship with the Respondent.641795-63-vol. 136-31 468DECISIONS OF NATIONAL LABOR RELATIONS BOARDCerullo in Texas as assistant manager and asked Cerullo if he wanted it.Later in theday Cerullo rejected this offer.On January 29, 1961, Local 391 helda meetingat the Moose Hall in Pottsville. Itwas scheduled to start at 2:30 p.m., but started later. Just before the meetingstarted,Mr. and Mrs. Harold Warfelwere seenby employees driving down thestreet past theMoose Hall.Ten or fifteen minutes later they were again seendriving in the same direction past the Moose Hall.During this period, Steve Prokop,a supervisor employed by Respondent,was also observed by employees drivingpast the Moose Hall. I do not credit the Warfels' denial that they had not drivenpastthe union meeting place.Prokop did not testify.On this same day RonnieWarfel, a son of Mr. and Mrs. Harold Warfel, while accompanied by an un-identified companion,used binoculars while standing by his car on the next streetto observe who entered the Moose Hall from about 2:30 to 3:15 p.m.He alsohad a notebook in his hand and recorded something in it as people entered theMoose Hall.Ronnie was not an employee of Respondent.The next day Warfel heard rumors that Ronnie had spied on the meeting at theMoose Hall, but the father did nothing about it until the following weekend whenthe son came home from college.Without asking Ronnie whether he did so spyor whether he was near the Moose Hall on the previous Sunday, Warfel merely toldRonnie "You will never talk union activity or go near any union hall."No state-ment was made or conveyed to the employees that Ronnie's alleged conduct, wasbeing repudiated or that Ronnie's actions were not to be construed as authorized orinspired by Respondent or its management.Although the conduct of Mr. and Mrs.Warfel and of Prokop in driving by the Moose Hall is suspicious, nevertheless I donot find it to constitute surveillance.Although Respondent's witnesses testified that they saw a man with spyglasses atthe location, they also stated that they were unable to discern who it was. In viewof the fact that the General Counsel's witnesses were positive in their identificationof Ronnie, and the additional fact that Ronnie did not testify, I find that the personwho used the binoculars was Ronnie Warfel. It is therefore unnecessary to resolveconflicts in the testimony as to the make or color of Ronnie's car.The argumentsthat the General Counsel's witnesses inadequately described Ronnie's physical fea-tures do not detract from this finding. It was sufficient that Ronnie's physical make-up was given in a general way; if it was inaccurate, both his father and mother, whotestified, could have questioned it, but they did not.In January 1961, shortly after the Local 391 meeting of January 29, Warfel talkedto cook Francis Morgan.Reminding Morgan that there were a few who couldnot afford to go on strike, and that Morgan had responsibilities, Warfel accusedMorgan of having"taken part in this" as much as the others.When Morgan ad-mitted this,Warfel admonished that he was not sleeping on it and would not forgetthose who were taking part "in this."Morgan understood "this" to mean employeeswho favored Local 391.3On other occasions, in response to Warfel's question as towhether he attended meetings of Local 391, Morgan replied that he did.Warfeltestified that he did not recall asking this question. I find that he did.Both Warfel and Supervisor Prokop spoke to employee Anne Kehoe about herunion sympathies.On January 28, 1961, Prokop asked Kehoe if she was goingto attend the meeting of Local 391 on the next day.On the Saturday followingJanuary 29, 1961, Prokop, in discussing unions with her and after ascertaining thatKehoe firmly believed in them, remarked that "after this is all over you will belooking for a new job."And in March of 1961, Warfel accused her of "preachingunion."After a heated discussion, during which she denied such preaching, Warfeltold Kehoe that she had better start looking for another job.On or about January 27, Prokop asked Irene Giemza, a waitress in the Necho-Allen Coffee Shop, whether she had signed a union card for Local 391.When shereplied in the affirmative, Prokop said that unions were no good and that Giemzawould be "very, very sorry."About a week before January 29, Warfel asked busboy Francis Spottes if the latterwas for AFL-CIO. Upon receiving a negative reply, Warfel added that it "wouldbe good"for Spottes if he was not for that union and also that he might be laid offas the one having least seniority.After January 29, Warfel often asked him if heattended meetings of Local 391;if he knew what was going on at such meetings; ifhe would "spy" at those meetings by giving the names to Warfel of those attending.Mrs.Warfel and their son, Ronald,were present sometimes when these requestswere made.On one occasion Warfel asked Spottes if he was "with us" and, upon3AlthoughWarfeldeniesmakingthis statement, I credit Morgan's version of thisincident POTTSVILLE COMMUNITY HOTEL CO., INC.469receiving a favorable answer, added, "I can count on you when it comes to vote . .[Local 391] is no good." I do not credit the denials of Mr. and Mrs. Warfel againstSpottes' positive and credible testimony.An attempt was made by the General Counsel to show that, in order to influenceemployees against Local 391, (1) Mrs. Warfel bought drinks for some of theemployees and (2) beginning in January or February 1961, the maids, who thereto-fore ate their lunches "off" the kitchen, were not only permitted to eat upstairsbut also were served better lunches.As to (1), I find that Mrs. Warfel did not buyany drinks for employees, and, as to (2), I find that the evidence is insufficient toestablish that the change in the quality of and location designated for, eating thelunches was activated by illegal motives.Accordingly, I find no violations of theAct with respect to the incidents mentioned, in this paragraph.B. Activities in connectionwiththe electionOn July 26, 1961, the Board held an election pursuant to Section 9(c) of theAct, on the petition of Local 391 in Case No. 4-RC-4516.Hotel Workers Associ-ation, an independent union, intervened therein .4On the Sunday before the electionWarfel, during the course of an argument with Francis Cerullo, a banquet waiteremployed by Respondent, told Cerullo that the latter was getting too smart thereand that after Wednesday Cerullo would not be employed and that you will nothave "your boy Mr. Stern [an official of Local 391] to protect you." 5On July 22 Warfel talked to busboy Francis Spottes.Reminding Spottes thathe was the youngest employee in point of service, Warfel told him that he wouldbe laid off if he was "unfair" toward Respondent.Warfel also remarked thatSpottes was hired to replace the busboy who was fired "for being union."On theday of the election, Warfel stated that he could "count on" Spottes to "vote forus" and that if he voted "for us" Warfel would treat him "nice." 6At one ofthese conversations, Spottes complained that he had to work at another outside jobto make a living, to which Warfel replied "half a loaf is better than none."Shortly before the election Warfel helped prepare and personally signed a letterto each employee, urging ,them to vote against Local 391. It is decidedly hostileto Local 391.While I find that it is protected by Section 8(c) of the Act, neverthe-less I have relied on it in finding that Respondent favored the present inside union(Hotel Workers Association), opposed Local 391, and had an anti-Local 391 animus.On the day of the election in July 1961 Warfel and Mr. Sullivan, Respondent'slabor relations adviser, had breakfast at a table serviced by Evelyn Strouse, abanquet waitress at the Necho-Allen Hotel.Warfel said to her that if she wouldstay with him and vote for the company union they had a nice position for herlater on."Later that day Mrs. Warfel asked her if she was sticking by Respondentand would vote for the "company" union because, she added, they had wonderfulplans for her and were going to take care of her in September with a much betterjob.NotwithstandingMrs.Warfel's denial, I credit Strouse's testimony in thisrespect.About a week or so before the election Warfel told Sofia Silas, a waitress in thecoffee shop of the Necho-Allen, that he hoped that she was not on the bandwagon.This was denied by Warfel, but I credit Silas in this respect. Sometime thereafterhe told Silas that he heard she was "strong union minded." 8After some discussionhe added that Silas had a husband in the hospital and that she would have nojob if she did not "stick with" Warfel.He also threatened to close the kitchen andmaybe the coffee shop after 9 p.m. if things got worse.Warfel testified that hementioned the possibility of closing after 9 p.m. because it had been discussed withthe directors of Respondent as a result of decreased business after that hour.' I take official notice of the facts narrated in these two sentencesOn one occasion Warfel informed an employee that no bickering would be toleratedafter the election which was scheduled for the following Wednesday.Warfel added thata "lot of things had been overlooked during the campaign," but that they would be stoppedafter the election.On a couple of occasions, Prokop asked Spottes to vote for the Independent ratherthan the AFL-CIO, and said he would treat Spottes "nice" if the latter was "fair to them."I do not credit Sullivan's and Warfel's denial that this statement was madeWarfel admits this statement but explained that it was necessary to make it becausea customer complained to Warfel that Strouse was talking union too muchWarfel addedthat he warned Strouse, that, if the latter was union, she should keep her opinions toherself.I do not credit Warfel's explanation or his remark that Strouse should keep heropinions toherself. 470DECISIONS OF NATIONAL LABOR RELATIONS BOARDWhile this may be true, it is patent that, considered in the setting of a comingelection, it contained a threat of reprisal if the Union won the election.Accordingly,I find that Warfel threatened to close the coffee shop after 9 p.m. to influence em-ployees against voting for, adhering to, or desiring to affiliate with Local 391.On the afternoon of the election, Mrs. Warfel came to Raymond Hammond, ashort-order night cook, and asked him if he had voted.Upon his replying in thenegative, she added "remember you have a family to keep."Although Mrs. Warfeldenied evenseeingHammond that afternoon, I credit Hammond's testimony, anddo not credit Respondent's witnesses on this branch of Hammond's testimony.Raymond Hammond was visited in the kitchen by Warfel a few times prior to theelection.In their talksWarfel asked Hammond if the latter was for the Union.When Hammond answered that he was, Warfel remarked that half a loaf of breadwould be better than none.On the Friday following the election Warfel warned Cerullo not to be botheringthe employees by telling them to join Local 391 and that he should mind his ownbusiness if he intended to stay onas anemployee.Warfel then confronted Cerullowith Jack Benyacka, a bellhop, who stated that Cerullo asked him to join Local391.During the course of the conversation Warfel told another employee, WilliamBrimsky, to hit Cerullo or Stern with a'baseball bat if they came to his house again.C. Concluding findingsOn the basis of the entire record and the foregoing subsidiary findings, I findthat Respondent:(1) Interrogated employees concerning their union membership, activities, anddesires.(2)Used coercive statements to induce employees to refrain from joining, or towithdraw membership from, or to vote against, Local 391.(3)Warned or threatened employees with loss of employment if they joined,maintained membership in, or voted for, Local 391.(4) Promised employees benefits to refuse to join, or withdraw membershipfrom, or not to support or assist, Local 391.(5)Engaged in surveillance of its employees' union or concerted activities.9I further find that such conduct violates Section 8(a)(1) of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTrCES UPON COMMERCEThe activities of the Respondent set forth in section III, above, occurring in con-nection with the operations of Respondent described in section I, above, have aclose, intimate, and substantial relation to trade, traffic, and commerce among theseveral States and tend to lead to labor disputes burdening and obstructing com-merce and the free flow of commerce.V. THE REMEDYIt having been found that Respondent engaged in certain unfair labor practicesprohibited by Section 8(a)( I) of the Act, it will be recommended that it cease anddesist therefrom and that it take certain affirmative action designed to effectuate thepolicies of the Act.As the broad scope of the Respondent's unlawful activities discloses a purpose tothwart or hinder the self-organization of its employees, reasonable apprehension ofthe commission of other unfair labor practices in the future may be anticipatedfrom such past conduct.Hence the purposes of the Act will be impeded unlessthe remedy herein is adequate to assure free self-organization.Accordingly anOrder designed to protect Respondent's employees from an infringement in anymanner upon their rights guaranteed in Section 7 of the Act is warranted.9Although the activities of Ronnie Warfel were not shown to have been expresslyauthorized or directed by Respondent, I find that, under the circumstances, Respondenthas ratified, or adopted, or approved his conductIn my opinion, an obligation was im-posed on Respondent expressly to repudiate Ronnie's spying, in order to avoid the imputa-tion that he was acting on its behalf. This obligation arose because (1) both Ronnie'sfather and mother were employed in responsible supervisory capacities by Respondent;(2)he was often seen in the hotel ; (3) rumors of his actions reached his father in amanner reasonably calculated to convey to the father that employees knew of Ronnie'sspying; and(4) the absence of an explanation for Ronnie's spying. Cf.C. B. Rollins, Sr.,d/b/a NashvilleDisplayCo., 93 NLRB 1310, 1314-1315. EKLUNDBROTHERSTRANSPORT, INC.471Upon thebasis of the foregoing findings of fact and of the entire record in thecase, I make the following:CONCLUSIONS OF LAW1.Local 391isa labor organization within the meaning of Section 2(5) of theAct.2.By engaging in the conduct set forth in the section entitled"Concluding find-ings," the Respondent has engaged in and is engaging in unfairlaborpractices withinthe meaning of Section8 (a) (1) of the Act.3.The aforesaid unfair labor practices are unfairlaborpractices affecting com-merce within the meaning of Section 2 (6) and(7) of the Act.[Recommendations omitted from publication.]Eklund Brothers Transport,Inc.andGeneral Drivers andHelpers Local Union 74, International Brotherhood of Team-sters,Chauffeurs,Warehousemen and Helpers of America.Case No. 18-CA-1305.March 21, 1962DECISION AND ORDEROn December 13, 1961, Trial Examiner George L. Powell issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the IntermediateReport attached hereto.Thereafter, the Respondent filed exceptionsto the Intermediate Report together with a supporting brief.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Members Leedom, Fanning, andBrown].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and brief, and the entire record in thecase, and hereby adopts the findings, conclusions, and recommenda-tions on the Trial Examiner.'iWe agree with the Trial Examiner'srejection of the Respondent's defense that itwas not required to bargain with the Teamsters Union pursuantto theMay 5,1961, elec-tion because of alleged "newly discovered evidence"as to the latter's preelection conduct,which was made the basis of a charge on August 14, 1961.We find it unnecessary, how-ever,to pass upon or adopt the Trial Examiner's suggestion that the Respondent mayproperly have engaged in an "investigation"of the Teamsters'alleged conduct.A repre-sentation proceeding is not adversary in nature and is designed to assure the employees ofa resolution of a question concerning representation as speedily as possible consistent withdue process.To this end the Board has established a cutoff date for preelection conductto which any party may object.Similarly,the Board has established a 5-day period afterthe election within which objections to conduct affecting the election may be filed.Conductoccurring before the cutoff date or to which no objections have been filed within the timeprovided therefor will not be considered by the Board to invalidate an otherwise validelection,absent unusual circumstances not here present.13,6NLRB No. 47.